Citation Nr: 1810147	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-34 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an eye disorder to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for joint pain (also claimed as arthritis) to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a neck disorder other than arthritis to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for headaches to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a right knee disorder to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to an initial rating higher than 10 percent for a left knee disability.  

7.  Entitlement to an effective date earlier than March 27, 2015 for the grant of service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1981 to May 1984 and from September 1990 to April 1991.  He had additional service in the Army Reserve.   

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This case was remanded for further development in January 2016 and July 2016. 

The Board notes that in correspondence received in November 2016 the Veteran expressed disagreement with the October 2016 action that granted service connection for a psychiatric disability.  He disagreed with the evaluation and effective date assigned for the grant of service connection for a psychiatric disability and the failure to grant a total disability rating due to individual unemployability.  By way of a November 2016 letter, the RO acknowledged receipt of the NOD.  As the record indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the record reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case.  Therefore, that claim remains under the jurisdiction of the RO at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for an eye disorder, joint pain, a neck disorder and headaches to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  When these issues were before the Board in July 2016, the AOJ was directed to obtain relevant and outstanding VA treatment records, and to schedule the Veteran for VA examinations in regards to his claims.  The remand instructions also indicated that the AOJ should readjudicate the claims in light of all of the evidence of record and issue a supplemental statement of the case (SSOC) if any benefit remained denied.  The Veteran was afforded VA examinations in December 2016.  The AOJ, however, has not readjudicated the claims nor has any SSOC been issued.  Accordingly, a remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand).

The Board also notes that while the Veteran was afforded a VA examination addressing whether he has arthritis, the examination is inadequate to address the claim for service connection for joint pain.  To that end, the VA examiner found there is no evidence of right elbow arthritis on examination and no evidence of right elbow arthritis on X rays and that upon review of the record and examination, there is no evidence of non-degenerative arthritis.  The VA examination seems to focus to the elbow and non-degenerative arthritis.  The Board notes, however, that the Veteran is claiming service connection for joint pain and not specifically arthritis.  In August 2010 correspondence, the Veteran states that he has joint pain that is similar to arthritis but he clearly indicates that his claim should not be limited to arthritis.  Accordingly, the December 2016 VA examination is inadequate to address the claim presented and, therefore the Veteran should be afforded an examination that addresses his complaints of joint pain.  

Regarding the claim for service for a neck disability, after examination and review of the record, the December 2016 VA examiner opined that the Veteran's cervical spine disability was less likely than not incurred or caused by service.  He reasoned that service treatment records were silent regarding any diagnosis of cervical muscle spasm and that there was no evidence of any manifestations or diagnosis of cervical muscle spasm within a year after separation from active service.  The Board notes, however, that the Veteran claims that during service he slept in large tents with others and that on one occasion during a windstorm the poles were uprooted and he was knocked over which caused injury to his neck and back.  Although he was not always seen by a doctor for his neck pain, the Veteran reports that his neck pain has been present in varying degrees since service.  As the VA examiner has not addressed the Veteran's lay statements and the current opinion lack sufficient rationale, the Board finds that an addendum opinion is needed on this matter as well.  

The Veteran appeals the denial of service connection for a right knee disability.  He claims that his right knee disability is secondary to his service connected left knee disability.  The Veteran has not been afforded a VA examination addressing this theory of entitlement to service connection.  In light of the lay statements of record, the Board finds that a remand is warranted to obtain a medical examination and opinion on this matter.  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i).  

The Veteran appeals the denial of an initial rating higher than 10 percent for a left knee disability.  In relation to his claim, the Veteran was last examined in August 2015.  Since the August 2015 VA examination, the Board notes that the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing." Id.  

At present, the medical evidence of record to include the August 2015 VA examination does not fully satisfies the requirements of Correia and 38 C.F.R. § 4.59.  As such, a new VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected left right knee disability.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  

The issue of entitlement to an effective date earlier than March 27, 2015 for the grant of service connection for a left knee disorder is inextricably intertwined with the above issue and must also be remanded.  See Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  On remand, ongoing VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since April 2016.

2.  Obtain an addendum opinion to determine the etiology of the Veteran's cervical spine disability.  Access to the electronic claims file must be made available to the examiner for review.  Following a review of the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance or greater that the Veteran's cervical spine disability is related to any incident of service to include his reports of being knocked over in service with a tent pole which has caused neck pain ever since.  In doing so, the examiner must address the Veteran's contentions that his neck pain started in service and has continued since that time and provide opinion as to whether there is any medical reason to accept or reject the Veteran's lay statements.  

A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the lay statements and testimony of the Veteran.  If additional examination is required in order to enter an opinion on the matter requested above, such an examination should be scheduled.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his joint pain.  Access to the electronic claims file must be made available to the examiner for review.  The examiner must render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disability caused by the joint pain arose during active service or is otherwise related to service to include environmental hazards during the Persian Gulf War.  If no diagnosis is rendered, the examiner must address whether there are objective indications of a qualifying chronic disability.  This includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  To be "chronic" the disability must have existed for 6 months or more or have exhibited intermittent episodes of improvement and worsening over a 6-month period.  A complete, well-reasoned rationale must be provided for all opinions offered.  

4.  Schedule the Veteran for a VA examination to determine if he has a right knee disability that is related to service and/or related to his service connected left knee disability.  Access to the electronic claims files must be made available to the examiner for review.  After examination and review of the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's right knee disability had its onset in service or was caused by service; or whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's disability was caused and/or aggravated beyond the normal progress of the disorder by the service-connected left knee disability.  

A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the lay statements and testimony of the Veteran.

5.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected left knee disability.  Access to VBMS must be made available to the examiner for review.  In accordance with the latest worksheets for rating the knees, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disability.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Also, in order to comply with the Court's decision in Correia, the VA examination must include range of motion testing in the following areas: 
 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

Range of motion findings reported in degrees must be provided in the examination report.  The degree at which pain begins must be documented.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  The AOJ should also consider the propriety of separate ratings under all potentially applicable diagnostic codes for the knee.  If the benefits sought are not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




